Citation Nr: 0020832	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to June 
1977.


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
characterized by a requirement for insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.


CONCLUSION OF LAW

An increased (60%) evaluation for service-connected diabetes 
mellitus is warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.3, 4.7 and Part 4, Code 7913 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private outpatient treatment records covering the period from 
February 1984 to September 1998 show continuing treatment 
during that time for the veteran's diabetes mellitus.  During 
the course of private outpatient treatment in early September 
1996, the veteran complained of shakiness, nausea, and 
vomiting.  Reportedly, the veteran had awakened "as usual," 
checked his fasting blood sugar, which was 167, and took his 
regular dose of insulin.  Approximately 1/2 to 1 hour later, 
he stopped at a restaurant on the way to work.  At about 11 
a.m., the veteran reportedly felt shaky and nauseous, and 
vomited "a little bit."  He subsequently reported to the 
clinic, at which time his blood sugar was 61 on a finger-
stick.  The veteran was given some orange juice, and, about 
one-half hour later, his blood sugar came up, and he felt 
significantly better.  The pertinent clinical impression was 
hypoglycemic reaction secondary to inappropriate insulin and 
dietary use; insulin-dependent diabetes mellitus; and renal 
insufficiency.

In mid-July 1997, the veteran stated that, at approximately 8 
a.m. that morning, he began to feel slightly light-headed, "a 
little bit slow," and "almost slightly dizzy."  Reportedly, 
this reaction occurred approximately two hours after taking 
his usual 60 of NPH and 30 of regular, which he did twice a 
day.  According to the veteran, he ate a fairly typical 
breakfast, but "apparently less than usual yesterday."  The 
veteran stated that he infrequently checked his blood sugar, 
but it was usually "between 140 and 160."  The previous 
morning, it (his blood sugar) was in the 60's, but the 
veteran "felt OK."  On physical examination, it was noted 
that the veteran's initial Accu-check was 44.  Following two 
rounds of apple juice, the veteran's Accu-check "was up to 
64," and he was feeling better.  The veteran was in no acute 
distress, and was both alert and well oriented.  A brief 
neurologic examination, including gait, balance, and 
coordination, was within normal limits.  The pertinent 
assessment was mild hypoglycemic reaction.

Department of Veterans Affairs (VA) outpatient treatment 
records covering the period from July to September 1997 show 
treatment during that time for the veteran's diabetes 
mellitus.  In late September 1997, the veteran was seen for a 
refill of insulin and syringes.

During the course of private outpatient treatment in late 
November 1997, it was noted that the veteran had experienced 
a number of hypoglycemic episodes, and that he was "feeling 
weak and poor."  According to the veteran, approximately four 
days earlier, he had experienced a hypoglycemic episode at 
work, resulting in a loss of consciousness.  Two days 
earlier, the veteran had reportedly experienced a 
hypoglycemic episode requiring hospitalization at a private 
medical facility.  The pertinent clinical impression was 
renal failure, probably related to diabetic nephropathy; 
hypoglycemic episodes secondary to renal failure; and 
"feeling poorly," probably related to renal failure and 
elevated creatinine."

The following day, the veteran was seen on an outpatient 
basis for follow-up of renal insufficiency from diabetic 
nephropathy.  Apparently, the veteran had reported to the 
emergency room several nights ago due to hypoglycemia.  Renal 
function obtained at that time showed a creatinine of up to 
7, whereas in September, it was approximately 4.7.  The 
clinical assessment was "near ESRD from diabetic 
nephropathy."

In late February 1998, the veteran was seen for a severe 
hypoglycemic reaction.  Reportedly, the veteran was being 
seen on a semi-emergent basis inasmuch as, the previous 
night, he had experienced a presumed hypoglycemic seizure for 
which he received treatment at a private medical facility.  
Reportedly, the veteran's girlfriend had spoken with him at 
10:30 a.m. the previous morning, at which time the veteran 
had taken 40 units of NPH and 20 units of regular, and eaten 
breakfast.  The veteran, however, must have skipped lunch, 
inasmuch as, at around 4 p.m., the veteran's girlfriend found 
him in an unconscious state, with his "eyes rolled back," and 
"gurgling in his chest."  The veteran's girlfriend called 
paramedics, who administered Glucagon.  By the time the 
veteran arrived at a private medical facility, his blood 
sugar was in the 200's.  Apparently, the veteran had 
experienced a similar episode the previous November, with one 
blood sugar reading documented at 25, and another documented 
at 40.  The clinical assessment was severe hypoglycemic 
episode related to renal failure.  Additionally noted was 
that the veteran was "slightly acidotic."

During the course of a telephone call with the veteran the 
following day, it was noted that he had checked his blood 
sugar before dinner the previous night, and it was 86.  At 
that time, the veteran had soup, half a piece of bread, and a 
"regular coke."

At the time of private outpatient treatment in early March 
1998, it was noted that the veteran was being seen due to 
"near end-stage renal disease secondary to diabetic 
nephropathy."  Reportedly, a Gore-Tex graft had been placed 
in his right forearm approximately two weeks previously, but 
was "not quite ready to be used."  The veteran voiced no 
complaints of either aches or pains, and there was no 
evidence of ischemia or Steele syndrome.  Reportedly, the 
veteran had suffered a seizure several days previously which 
was felt to be secondary to hypoglycemia.  Since then, he had 
been off of all insulin, but was maintaining good home 
glucose monitoring.  In the opinion of the veteran's treating 
physician, he was "near starting dialysis."  It was 
anticipated that the veteran's graft had approximately one 
more week before it was usable, and that, at that point, he 
would be sent to the dialysis unit for a preliminary work-up.

In late March 1998, the veteran was seen for follow-up of 
severe diabetic nephropathy with end-stage renal disease.  
Noted at the time was that the Gore-Tex graft in the 
veteran's right arm was now several weeks old, and was 
healing quite nicely.  According to the veteran, he had no 
aches or pains in his arms.  There was no evidence of 
ischemia or Steele syndrome, or of any chest pain, pressure, 
or shortness of breath.  The veteran was, however, becoming 
somewhat uremic, with less energy and more malaise and 
anorexia.  According to the veteran's physician, he (the 
veteran) "had essentially reached end-stage renal disease."

In late October 1998, a VA fee-basis medical examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had entered renal dialysis in April of 1998, and 
that he received "three passes per week."  Reportedly, the 
veteran had experienced "significant problems" with shunt 
obstructions.

On physical examination, there was evidence of severe 
retinopathy, with large black and scarred areas.  The 
veteran's heart was described as "abnormal," with "very 
distant tones."  Edema was present bilaterally with "1+, 
pretibial."  The veteran's right foot showed evidence of 
circulation disturbance and the right dorsalis pedis and 
tibialis were not palpable.  The pertinent diagnosis was 
diabetes mellitus, Type 1.  Additionally noted was that the 
veteran's diagnosis was complicated by kidney failure and a 
need for renal dialysis, and that he had experienced "major 
retinal complications."  At the time of examination, the 
examiner was unable to palpate peripheral arterial pulses in 
the veteran's right lower extremity.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected diabetes mellitus.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the present case, it is clear that the veteran has been 
experiencing ongoing and progressively worsening symptoms of 
his service-connected diabetes mellitus.  In point of fact, 
the veteran has recently been granted service connection for 
the postoperative residuals of cataract removal and renal 
failure, both of which have been judged secondary to the 
veteran's service-connected diabetes mellitus.  Recent 
evidence demonstrates that the veteran has been receiving 
diabetic care on an outpatient basis, on average, at least 
twice a month.  Moreover, he has been hospitalized for 
hypoglycemic episodes on at least 2, and possibly 3 separate 
occasions during the period from late 1997 to early 1998.

The Board observes that the 40 percent evaluation currently 
in effect for service-connected diabetes mellitus 
contemplates a requirement for insulin, a restricted diet, 
and the regulation of certain activities.  An increased, 
which is to say, 60 percent evaluation for that disability 
would require demonstrated evidence of a requirement for 
insulin, a restricted diet, and regulation of activities, in 
conjunction with episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications, which would not be compensable if separately 
evaluated.  38 C.F.R. Part 4, Code 7913 (1999).  Based on the 
aforementioned evidence, and, in particular, the veteran's 
recent hospitalizations and need for frequent outpatient 
care, the Board is of the opinion that current manifestations 
of the veteran's service-connected diabetes mellitus more 
nearly approximate the criteria for a 60 percent evaluation 
than a 40 percent one, and that an increased (i.e., 60 
percent) evaluation is therefore in order.  An evaluation in 
excess of 60 percent is not warranted, inasmuch as the 
veteran does not presently require more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (such as the avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.7 and Part 4, Code 7913 
(1999).


ORDER

An increased (60 %) evaluation for diabetes mellitus is 
granted, subject to those regulations governing the award of 
monetary benefits.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

